SITABPE, J.
— 1. Standing in the relation of a judgment creditor, the complainant Avas not required as a redemptioner to pay the mortgage debt remaining after foreclosure. This conclusion is in accordance with the decision in First National Bank of Anniston v. Elliott, at present term, where the reasons for it are given.
2. The Amine of permanent improvements made by the purchaser is one of the charges AAdiich must be paid or tendered in order to perfect the statutory right to redeem land. — Code, § 3517. There is no proAdsion in the present statute under AAdiich one offering to redeem can reduce this charge by setting off against it rents or profits accruing to the purchaser before the offer to redeem. The dictum to the contrary found in Parmer v. Parmer, 74 Ala. 285, is incorrect, and seems to have been based upon the cases of Weathers v. Spears and Spool v. Phillips, in 27 Ala., AAdiich arose under the earlier statute AAdiich provided for such set-off, — Olay’s Dig, 502,
*162The right of redemption which the bill seeks to enforce can be perfected and made capable of enforcement only by compliance with the terms of the statutes which create the right or by showing a valid excuse for non-compliance. — Cramer v. Watson, 73 Ala. 127. In failing to offer defendant the value of the improvements there has not been such compliance with the statute as entitled him to redeem. The ground of demurrer based on such failure was well assigned and justifies the decree.
Affirmed.
Tyson, J., dissenting as to the first proposition.